Citation Nr: 1536130	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and as secondary to type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to October 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an August 2012 decision, in relevant part, the Board denied the issue of entitlement to service connection for hypertension.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims ("Court").  In a November 2013 memorandum decision, the Court partially vacated the August 2012 decision to the extent that it denied entitlement to service connection for hypertension.  Back before the Board in April 2014, this issue was again remanded for another medical opinion in order to ensure compliance with the Court's November 2013 memorandum decision.  That action having been completed, the issue has been properly returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The April 2014 Board remand included the issue of entitlement to service connection for erectile dysfunction.  However, in a rating decision dated January 2015, the RO granted service connection for this condition.  As such, the issue of service connection for erectile dysfunction is no longer before the Board.   

With regard to the issue presently before the Board, the Board finds compliance with its April 2014 remand directives.  In that remand, the Board remanded the issue of service connection for hypertension for a new examination, directing that any resulting medical opinion address the Veteran's claim that his hypertension was due to exposure to Agent Orange.  The Board also requested a VA medical opinion that addressed a direct theory of entitlement to service connection.  Through May and October 2014 VA medical opinions, these directives have been satisfied.  Thus, there has been compliance with the Board's Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Hypertension was not manifest during active service, was not manifest within one year of discharge from active service, is not shown to have developed as a result of an established event, injury, or disease, to include herbicide exposure, during active service, and is not shown to be aggravated by, proximately due to, or the result of a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability, nor may service connection be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in November 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as records from the Social Security Administration.  Also, VA afforded the Veteran a relevant examination and opinions in May and October 2014.  The resulting opinions described the Veteran's hypertension, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Service Connection

The Veteran has claimed service connection for hypertension on multiple theories.  He has claimed that his hypertension is secondary to a service-connected disability, and, in the alternative, that it is directly related to exposure to Agent Orange while in active service in the Republic of Vietnam.  The Board will address the Veteran's claim on direct, secondary, and presumptive theories of entitlement.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Next, Service incurrence of hypertension may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Last, presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014). In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Relevant to this case, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The Secretary has discussed the 2006 and 2008 Updates-which contain the same analysis of hypertension as the 2010 Update-in the Federal Register. See e.g., 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (noting that NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  

The limited or suggestive evidence of an association between hypertension and Agent Orange exposure was the basis of the Board's April 2014 remand, and a medical opinion has been obtained that addresses this theory of entitlement.  

Moving to the merits of the claim, after a thorough review of the Veteran's statements and the relevant documents of record, the Board concludes that service connection for hypertension is not warranted, and the appeal must be denied.  

Initially, as affirmed in the May 2014 VA examination, the Board notes that the record establishes a current diagnosis of hypertension.  However, there is no evidence of an in-service diagnosis of treatment for hypertension or high blood pressure during the Veteran's active service, nor is hypertension proximately due to, the result of, or aggravated by, a service-connected disability.  

The Veteran alleges that he has hypertension due to his Type II diabetes mellitus.  As previously mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disability.  In its August 2012 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus.  That decision was not appealed to the United States Court of Veterans Appeals, and it is final.  Because the Veteran is not service-connected for Type II diabetes mellitus, entitlement to service connection for hypertension as secondary to Type II diabetes mellitus must also be denied.  

Next, the Veteran has claimed that his hypertension is due to exposure to Agent Orange while stationed in the Republic of Vietnam.  The Veteran's exposure to herbicides is conceded as the record shows that he had active duty in the Republic of Vietnam. 38 U.S.C.A. § 1116(f).  Nevertheless, hypertension is not a presumptive disease. 38 C.F.R. § 3.309(e).  Thus, the presumption of service connection for hypertension as a result of exposure to herbicides does not apply. 38 C.F.R. § 3.307(a)(6)(ii).  Also, since the Veteran's post-service medical records do not document hypertension or high blood pressure within one year of the Veteran's separation from active service, service connection must be denied on that presumptive theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, and as mentioned above, a claimant is not precluded from establishing service connection with proof of direct causation.   See Combee v. Brown, 34. F.3d 1039.  That is, if the Veteran can show that his exposure to Agent Orange caused his hypertension, then service connection is still warranted.

Service treatment records do not contain any diagnosis or treatment for hypertension or high blood pressure.  While the May 2014 examiner interpreted the virtually illegible blood pressure reading in the Veteran's September 1971 discharge examination as 170/74 the examiner did not find that the Veteran had hypertension in service. Further, given that the Veteran denied having hypertension in service asserting he was not diagnosed until 2003 or 2005, the rest of the same medical report from September 1971 documents a clinically normal heart and vascular system, and the Veteran's September 1971 report of medical history at the time of discharge does not note a history of heart trouble or high blood pressure, the Board finds that the evidence does not show either a diagnosis of or treatment for hypertension or high blood pressure during the Veteran's active service.  

Pursuant to the Board's April 2014 remand, VA afforded the Veteran an examination for his claim of service connection for hypertension in May 2014.   During the clinical interview, the Veteran denied any known hypertension during his active service.  He reported treatment for high blood pressure beginning between "about 2005 and 2003."  The examiner cited his review of the Veteran's claims file and the service treatment records.  Specifically, he noted only two blood pressure readings during the Veteran's service, one from the Veteran's entry examination in October 1968, and the other from his separation examination in September 1971.  Respectively, the two readings were 130/72 and 170/74.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  In providing this opinion, examiner acknowledged the one isolated elevated blood pressure from September 1971 in the Veteran's service treatment records.  However, the examiner explained that the Veteran reported no diagnosis of hypertension until the mid-2000s and that there were no other indications of record of a chronic hypertension disorder until the mid-2000s.  

In October 2014, the RO referred the Veteran's case to the same examiner who conducted the May 2014 examination for an addendum opinion that addressed the Veteran's claim that his hypertension was caused by exposure to Agent Orange while in service.  Noting again his review of the Veteran's claims file, the examiner reemphasized that the record did not indicate a diagnosis of hypertension until 2003 "at the earliest."  Also, the examiner noted that the Veteran had denied having hypertension prior to 2003.  Addressing the NAS conclusion in its 2010 update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, the examiner opined that, despite data that suggests a possible relationship, that suggestion is not considered sufficient until VA designates hypertension as a presumptive condition for Agent Orange purposes.  The examiner explained that the Veteran appeared "to have essential [hypertension] with onset at about age 50.  The US prevalence for [hypertension] at age 50 is 50%."  Concluding, the examiner opined that hypertension was less likely than not due to active duty or Agent Orange exposure.  

The Board finds these opinions to be collectively adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history. 38 C.F.R. § 3.159(c)(4).  The examiner also described his opinions with sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

Also, the Board finds that the May and October 2014 VA examiner's opinions are the most probative of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA medical opinions constitute competent medical evidence because they are made by a specialist qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).  The Board further finds that the VA opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's diagnostic results show that his hypertension is unrelated to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Board is aware of the Veteran's statements regarding the cause of his hypertension.  In this regard, the Veteran's statements are lay statements that purport to provide a nexus opinion.  The Board finds such opinions to be not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hypertension is related to exposure to Agent Orange during active service in the Republic of Vietnam, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his service may have caused his current hypertension are not competent evidence as to a nexus.

The Veteran has not submitted a medical opinion in support of his claim, and the only probative medical evidence of record, the VA opinions, are negative, finding that the Veteran's hypertension is due not to service, to include herbicide exposure. Because these opinions are not controverted by any probative medical evidence of record, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension must be denied.  There is no reasonable doubt to be resolved as to this issue. See U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


